


[INGERSOLL RAND LOGO]


October 4th, 2013


Mr. Chris Muhlenkamp
[REDACTED]




Dear Chris:


I am pleased to present you with an offer of employment to join Allegion as Vice
President (“VP”), Global Integrated Supply Chain reporting directly to me. This
position will be located in Carmel, Indiana. Your employment with Allegion in
this role will begin on the day that the residential security and commercial
security businesses are successfully spun-off from Ingersoll Rand (“Transaction
Date”) and Allegion is formed as a new standalone publicly traded company. In
addition, you will become an Officer of Allegion. I look forward to your
acceptance of this offer and becoming a part of the Allegion leadership team.


The compensation, benefits and other aspects of your offer are outlined below
and will become effective on the Transaction Date:


1.
Your base salary will be set at an annual rate of $290,628 (Two Hundred Ninety
Thousand Six Hundred and Twenty Eight U.S. dollars) which will be paid
bi-weekly. You will be eligible for merit increase consideration during the
annual merit increase cycle. You will continue to earn a base salary at your
current rate through the Transaction Date.



2.
This position is “incentive eligible,” which means you will participate in the
Allegion Annual Incentive Plan (“AIP”) which will be designed and approved prior
to the Transaction Date. Your annual opportunity is targeted at 60% of your base
salary or $174,377. The actual award that you may receive can range from 0% to
200% of the targeted amount depending upon your performance and the performance
of Allegion.



For 2013, you will continue to participate in the Ingersoll Rand 2013 AIM
program at current compensation levels. The financial metrics used to determine
your 2013 AIM award will be the Corporate and Security Technologies financial
metrics for the entire performance year.


3.
You will be eligible to receive annual equity awards under the Allegion
Incentive Stock Plan (“ISP”) as administered by the Allegion Compensation
Committee of the Board (“Committee”). The ISP will be developed and approved for
implementation prior to the Transaction Date. Your annual opportunity has a
targeted value of $150,000 and the number of stock options, Restricted Stock
Units (“RSUs”), and/or Performance Share Units (“PSUs”) granted will be based on
the Fair Market Value (“FMV”) of Allegion’s ordinary shares on the date the
Committee approves the award. The mix of equity awards, the terms, and the
design of the Performance Share Program (“PSP”) is intended to be similar in
nature as provided to Ingersoll Rand plan participants, however, the final
design will be determined by the Committee. The PSP will measure performance
over a three-year period, therefore, the award granted to you in 2014 would be
settled in early 2017 (based on performance during the 2014 to 2016 measurement
period). Your first grant of stock options, RSUs, and/or PSUs is expected to
occur within 90 days of the Transaction Date. Annual equity grants are
contingent on and variable with your sustained performance and demonstrated
leadership potential.







--------------------------------------------------------------------------------




4.
When you consider each of the above items, your Total Annual Direct Compensation
(“TDC”) target is $615,005.



5.
You will receive two additional Allegion PSU grants, which are expected to occur
within 90 days of the Transaction Date. The target number of PSUs awarded will
be based on the FMV of Allegion’s ordinary shares on the date the Committee
approves the award:

a.
The first grant will be based on 2014 performance and will have a target value
of $21,700. The actual number of PSUs earned (0% to 200% of target) will be
based on metrics established by the Committee and will be settled in early 2015.

b.
The second grant will be based on performance during the 2014 to 2015
measurement period and will have a target value of $43,400. The actual number of
PSUs earned (0% to 200% of target) will be based on metrics established by the
Committee and will be settled in early 2016.

6.
You will be eligible for continued participation in the Transition Bonus program
with a $280,000 opportunity. This cash bonus will be paid to you in two
installments (50% on the Transaction Date and 50% one year later). To be
eligible for a payment, you must be actively employed by Allegion on each of the
payment dates. This bonus is contingent on the transaction actually taking
place. If the transaction is not finalized, the bonus will not be paid.



7.
You will be eligible to participate in all applicable benefit programs offered
to Allegion salaried employees in accordance with the terms and conditions of
those programs including qualified and non-qualified 401k and pension plans.
Please note that your medical, dental and life insurance coverage with Allegion
will commence on January 1, 2014, however, you will continue to be covered under
the Ingersoll Rand plans through December 31, 2013.



8.
You will be eligible to participate in the following programs offered to
Officers of Allegion:



a.
Deferred Compensation Plan:     You will be eligible to participate in a
deferred compensation plan that will be established by Allegion. The value of
accrued benefits under the IR deferred compensation plan will be transferred to
the Allegion plan.



b.
Financial Counseling:     You will be eligible for a tax, estate, and financial
planning services allowance up to $11,000 in your first (and last) year and
$9,000 per year thereafter. The cost for these services is imputed to your
annual income.



c.
Executive Health Program: You will be eligible to participate in an executive
physical examination program that will be established for Allegion in an amount
not to exceed $1,500 annually.



9.
You will be eligible for paid vacation, which in your case is four (4) weeks.
Vacation days will be earned and accrued on a monthly basis each calendar year.



10.
You will participate in the Allegion Change in Control Plan (“CIC Plan”), which
provides economic security in the form of cash payments to the participant and
enhanced coverage under certain benefit plans in the event of a loss of job
caused by the sale of all or a substantial part of Allegion (in accordance with
the CIC Plan). Your severance payment under the CIC Plan will be equal to 1.5
times your base salary plus your annual incentive target. No excise tax
gross-ups will be provided, however, your CIC related cash severance benefit
will be adjusted to provide you with the greater after-tax benefit between:

a.
Cash severance payments paid in full, with you being responsible for all taxes
incurred,

or




--------------------------------------------------------------------------------




b.
Cash severance payments reduced to avoid triggering excise taxes.

Furthermore, under the terms of the stock awards, unvested stock options (if
applicable) and Restricted Stock Units (if applicable) would vest in full and
outstanding Performance Share Units (if applicable) would vest on a pro-rated
basis at target award levels.
You will be provided with a copy of the CIC Plan within 30 days of your
acceptance of this offer.


11.
Based on your role in Allegion, you are restricted from transactions involving
ordinary shares of Company stock (exercising options, moving in or out of
ordinary shares held in company plans, or buying or selling ordinary shares on
the open market) except during designated window periods. Furthermore, you will
be required to comply with the Allegion stock ownership requirements, which is
$500,000 for your role. You will have 5 years to reach this ownership level (at
a rate of 20% per year).



This offer is contingent upon your acceptance of the Non-Compete and Proprietary
Information agreements attached hereto. To accept this offer, please sign as
indicated under the Candidate Acceptance section below. In addition, sign the
Non-Compete and Proprietary Information Agreements and return all of these
materials to Ray Lewis, SVP, Human Resources & Communications, Allegion.


Subject to the confirmation of the transaction, this letter will be a
contractual obligation of Allegion effective on the Transaction Date. Nothing in
this letter alters your at-will employment status with Allegion. In addition,
nothing in this letter prevents Allegion from changing or modifying plans,
benefit designs, or compensation on a going forward basis. Allegion may also
require you to sign documents e.g., non-compete, other documents as part of its
on-boarding process. Any compensation or benefits payable pursuant to this offer
will be subject to applicable claw-back policies of Allegion as in effect from
time to time.




Chris, we all believe that you will make a significant contribution to Allegion
and I look forward to you accepting this offer. If you have any questions about
this offer, please feel free to call Ray Lewis at [REDACTED], or Jeff Blair,
Vice President of Total Rewards, Ingersoll Rand, at [REDACTED]. For any other
questions, please feel free to contact me at [REDACTED].




Sincerely,
/s/ David D. Petratis


David D. Petratis
Chairman, President and Chief Executive Officer, Allegion


cc:     Ray Lewis
Jeff Blair


Attachments:    
Proprietary Agreement
Non-Compete Agreement









--------------------------------------------------------------------------------




Conditions of Offer:


This offer is contingent upon the following:


1.
Understanding and agreement that your employment is to be “at will”. This means
that you or Allegion, for any reason or no reason, may terminate employment and
that nothing in this offer is intended to create a contract of employment for
any period of time.



2.
Understanding, agreeing, signing and returning the Non-Compete and Proprietary
Information agreements.





CANDIDATE ACCEPTANCE


I accept your offer of employment with Allegion as VP, Global Operations and
agree to the conditions herein and in the offer letter.






/s/ Chris Muhlenkamp____________                _______9 Oct
2013___________________
Mr. Chris Muhlenkamp                    Date






